There is no doubt but the legislature intended that the act should have effect from its passage; but in applying this general provision. I do not feel myself authorized to carry it so far as to take away a right which the complainant had acquired under the former mode of practice.
It has been decided in this court before the passage of this act, that an order for taking a bill pro confesso, against a non-resident defendant, cannot be set aside after the term in which it was made.
The words of the act are satisfied without extending *Page 35 
it so as to take away the right which the complainant has acquired, to have the cause heard ex parte; or upon the order made antecedent to the act.
In principle I am incapable of making a distinction between this case and one which took place in this court relative to depositions. In the case alluded to, it appeared that depositions had been taken, returned, and filed before the passing of the act, and under circumstances where the act would require the testimony to be givenore tenus in court. But as they had been legally taken, the Court decided that the depositions should be read, and that there was no necessity that the evidence should be exhibited vivavoce. Believing that we have no power, as the plaintiff had obtained a right to a hearing ex parte, before the passage of the act, the answer cannot be received.